Citation Nr: 0920693	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

The Veteran does not have posttraumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown by the evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
adjudication of the Veteran's claim, November 2005 and March 
2006 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert.  granted 
sub nom.  Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209) (holding that although Veterans Claims 
Assistance Act of 2000 notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records, VA treatment 
records, and service personnel records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The Board notes that while the Veteran was not afforded a VA 
examination in connection with his claim of service 
connection for PTSD, the only evidence suggesting an 
etiological link between the Veteran's PTSD and his military 
service are his unsubstantiated lay allegations which are 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v.  Principi, 18 Vet. App. 512, 519 (2004) 
(finding that VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of a lay statement).  
Accordingly, the Board finds that adjudication of the current 
claim may go forward without a VA examination. 

Additionally, VA undertook all appropriate actions necessary 
to attempt to verify the Veteran's alleged stressors, to 
include obtaining his service personnel records, as well as 
asking the claimant to provide specific details regarding his 
combat related incidents or stressful incidents, so that a 
request could be made to United States Army and Joint 
Services Records Research Center (JSRRC).  No such 
information was received from the Veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  
Specifically, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual of 
Mental Disorders (1994) (DSM-IV).  38 C.F.R. § 4.125.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the claimant's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1). 

If the Veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then his 
testimony alone is not sufficient to establish the  
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

Historically, the Veteran served on active duty in the Army 
from December 1966 to November 1969.  The Veteran's 
Department of Defense Form 214 (DD 214) indicates that his 
specialty was wire chief.  The Veteran's DD 214 further 
indicates that he received a National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, Air Medal, and 
Bronze Star Medal.  The Veteran's service personnel records 
identified his principal duties as basic combat training, 
student, wireman, field wireman supervisor, and field 
switchboard operator.  The records also indicate that the 
Veteran's duty assignment was Battery B, 2nd Battalion, First 
Artillery.  The records further indicate that the Veteran's 
overseas commands included Germany and Vietnam.  The 
Veteran's personnel records show that he served in Vietnam 
from February 1969 to November 1969.

During an April 2005 mental health consultation at a VA 
Medical Center, the Veteran reported the following stressors 
during his service in Vietnam: 1) that he witnessed a 
helicopter crash during which a pilot was killed and a Major 
was critically wounded; 2) that he was under constant rocket 
and mortar attacks; and 3) that he was hit in the head once 
during an attack and received a treatment but turned down a 
Purple Heart.  The Veteran further reported in his VA Form 9 
that "[a]s a field wireman, [his] job was to get to the 
command post and repair severed comm[unication] lines that 
[had] been caused by incoming rockets and mortars [and] this 
was done under constant bombardment," and that "[d]uring a 
volunteer mission as a doorgunner, [he was] shot down and a 
battle ensued."  

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatments for PTSD.  VA treatment 
records starting in 2004 through April 2007 indicate numerous 
assessments and diagnoses of PTSD.  These records further 
indicate that the Veteran attended group therapy sessions for 
treatment of his PTSD.  In April 2005, a PTSD assessment 
conducted in accordance with the Clinician Administered PTSD 
Scale at a VA Medical Center also confirmed a diagnosis of 
PTSD.  

Initially, the Board finds that the objective evidence of 
record does not support a finding that the Veteran engaged in 
combat.  Although the Veteran's service personnel records 
indicate that he served for a time in Vietnam, these records 
are negative for any indication that he participated in 
combat.  Moreover, the Veteran's DD 214 reveal no 
decorations, medals, badges, or commendations confirming his  
participation in combat.  

As the Veteran is not shown to have participated in combat, 
his claims of in-service stressors are not sufficient to 
establish their occurrence.  Rather, an in-service stressor 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Notwithstanding the recent diagnoses of PTSD, the evidence of 
record does not provide corroboration or verification by 
official service records or other credible supporting 
evidence of the occurrences of the Veteran's claimed in-
service stressors.  The United States Court of Appeals for 
Veterans Claims has held that "[j]ust because a physician or 
other health professional accepted appellant's description of 
his [wartime] experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992). 

Despite requests by the RO, the Veteran has not provided 
sufficient information from which to verify a claimed in-
service stressor upon which a diagnosis of PTSD has been 
based.  There is no evidence of record that corroborates the 
Veteran's alleged in-service stressors in this matter.  
Moreover, the Board finds that the RO has made all reasonable 
attempts to verify the Veteran's claimed stressors.  The RO 
sent to the Veteran letters dated in November 2005 and March 
2006, both of which requested in-service stressor information 
and neither of which was ever addressed by the Veteran.

Therefore, the Board finds that the competent evidence of 
record does not support a finding of service connection for 
PTSD.  Although the record includes multiple diagnoses of 
PTSD, the examiners who diagnosed PTSD based their findings 
on the Veteran's alleged in-service stressors which have not 
been verified.  Cohen, 10 Vet. App. at 142; 38 C.F.R. § 3.304 
(f).  Accordingly, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and service connection for 
PTSD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


